Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 28 November 2021 with acknowledgement of an original application filed on 21 December 2018.
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 17, are independent claims.  Claims 1, 9, and 17, have been amended.
Response to Arguments

3.	Applicant's arguments filed 28 November 2021 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 9, “However, Gaidar fails to cure the admitted deficiencies of Solow with respect to Claim 1, because Gaidar fails to describe or suggests, “a processor configured to retrieve an entitlement mode of the data file which comprises a predefined mode of visibility assigned to the data file among a plurality of entitlement modes corresponding to a plurality of predefined modes of visibility offered by the blockchain, and determine access rights of the data file with respect to another node in the chain of nodes based on the retrieved entitlement mode of the data file.  The copyright policy described by Gaidar may be used to specify various permissions…However, the copyright policy of Gaidar does not specify a mode of visibility assigned to a data file”.
	The Examiner disagrees with argument.  The combination of references clearly teach/suggest the argued limitations.  Solow clearly teaches a blockchain server that distributes digital rights management for digital content to client nodes that includes modes of visibility  see 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 4-5, 7-9, 12-13, 15-17, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259) in view of Gaidar et al. U.S. Patent Application Publication No. 2018/0068091 (hereinafter ‘091).
	As to independent claim 9,  A method of a computing node, comprising: receiving a data file submitted by a node to a blockchain, where the data file comprises information about an event-driven process for a chain of nodes” is taught in ’259 Abstract and paragraph 11, note a blockchain server receives instructions that causes a block in a blockchain to be created (i.e. event-driven process);
	 “and an identifier of a destination node in the chain of nodes” is shown in ‘259 paragraph 68;
	“determining access rights of the data file with respect to another node in the chain of nodes based on the retrieved entitlement mode of the data file” is shown in ‘259 Abstract paragraphs 11 and 18, note the licenses (i.e. entitlement mode) are retrieved from the blockchain; 
	“and transmitting information about the event-driven process to the other node based on the determined access rights of the other node” is disclosed in ‘259 paragraphs 28-29 and 31-32 note the license is transmitted to the appropriate client device;
Although ‘259 clearly suggests providing a plurality of entitlement modes corresponding to a plurality of predefined modes of visibility can be assigned to content item in paragraph 66, because the number of times the content item can be consumed can be controlled, since ‘259 does not use the terms “entitlement mode” as well as “predefined modes of visibility” it could be argued the following is not explicitly taught in ‘259:  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259 to retrieve entitlement mode of the data file which comprises a predefined mode of visibility.  One of ordinary skill in the art would have been motivated to perform such a modification to facilitate copyright protections of digital content that can be easily shared see ‘091 paragraphs 2-4.
As to dependent claim 12, “The method of claim 9, wherein the determining comprises determining to reveal content of the data file to an unknown upstream node and a downstream node of the event-driven process in response to the retrieved entitlement mode indicating a linked mode” is disclosed in ‘259 paragraphs 59-60, note the content is revealed (i.e. decrypted) when the license is valid.
	As to dependent claim 13, “The method of claim 12, wherein the transmitting comprises transmitting, to a downstream node, the content of the data file and information about a responsibility of the downstream node with respect to the event-driven process” is taught in ‘259 paragraph 18, note the license contains information about the responsibility. 
	As to dependent claim 15, “The method of claim 9, wherein the determining comprises determining to reveal the data file to blockchain nodes outside the event-driven process in response to the retrieved entitlement mode indicating an open mode” is shown in ‘259 paragraph 
	As to dependent claim 16, “The method of claim 9, wherein the determining comprises determining to hide content of the data file from all subsequent upstream and downstream nodes in response to the retrieved entitlement mode indicating a private mode” is disclosed in ‘259 paragraphs 29 and 31-32, note if the license is not valid or does not exist the content would remain hidden (i.e. encrypted), the client would not be able to consume the content .
	As to independent claim 1, this claim contains substantially similar subject matter as independent claim 9; therefore it is rejected along similar rationale.
	As to dependent claims 4-5 and 7-8, these claims contain substantially similar subject matter as claims 12-13 and 15-16; therefore they are rejected along similar rationale.
	As to independent claim 17, this claim is directed to a non-transitory computer readable medium executing the method of claim 9; therefore it is rejected along similar rationale.
	As to dependent claims 19 and 20, these claims contain substantially similar subject matter as claims 12 and 15; therefore they are rejected along similar rationale.
6.	Claims 2-3, 10-11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259) in view of Gaidar et al. U.S. Patent Application Publication No. 2018/0068091 (hereinafter ‘091) in further view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693).
	As to dependent claim 10, the following is not explicitly taught in ‘259 and ‘091: “The method of claim 9, wherein the determining comprises determining to hide content of the data file from one or more of an upstream node and a downstream node in response to the retrieved 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259 and ‘091 to include a means to hide content from one or more of an upstream node and a downstream node.  One of ordinary skill in the art would have been motivated to perform such a modification to manage digital assets with a decentralized method using a blockchain see ‘693 (paragraphs 2-4).
	As to dependent claim 11, “The method of claim 10, wherein the transmitting comprises transmitting, to a downstream node, information about a responsibility of the downstream node with respect to the event-driven process” is shown in ‘693 paragraphs 10 and 36, note the license contains information about a responsibility.
	As to dependent claims 2-3, these claims contain substantially similar subject matter as claims 10-11; therefore they are rejected along similar rationale.
	As to dependent claim 18, this claim contains substantially similar subject matter as dependent claim 10; therefore it is rejected along similar rationale.
7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259) in view of Gaidar et al. U.S. Patent Application Publication No. 2018/0068091 (hereinafter ‘091) in further view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693) in further view of Brady et al. U.S. Patent Application Publication No. 2018/0167217 (hereinafter ‘217).
	As to dependent claim 14, the following is not explicitly taught in ‘259, ‘091, and ‘693: “The method of claim 12, wherein the data file expressly defines the computing node as the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259, ‘091, and ‘693 to include a means to define a geographic destination.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain implementation with cloud based technologies is designed to deal with legal compliance issues such as geographic restrictions and enhances security see ‘217  (paragraphs 17, 20, and 78)
	As to dependent claim 6, this claim contains substantially similar subject matter as claim 14; therefore it is rejected along similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        28 February 2022